EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 11-21 are renumbered as the claim set does not recite a claim 10. 
[[11]]10. (Original) The appliance of claim 1, further comprising insulation means configured to thermally insulate the first portion from the second portion of the appliance.

[[12]]11. (Original) The appliance of claim 1, wherein the second portion further comprises a convection heater.

[[13]]12. (Original) The appliance of claim 1, wherein the second portion further comprises a fan assembly.

[[14]]13. (Original) The appliance of claim 1, wherein the oven further comprises a browning element configured to warm the at least one meal cartridge upon detecting that the at least one meal cartridge has not been taken out of the second portion after being cooked.

[[15]]14. (Original) The appliance of claim 1, wherein the partition comprises at least one of a door. a slider, or a roller.

[[16]]15. (Original) The appliance of claim 1, wherein the first portion further comprises a compressor. wherein the appliance further comprises a vent from the compressor to the oven, wherein the compressor generates heat as it operates and that heat is vented to the oven via the vent to maintain the oven at a preselected temperature.

[[17]]16. (Original) The appliance of claim 1, wherein the first portion further comprises at least one of a camera. an RF ID tag. or barcode reader device.

[[18]]17. (Original) The appliance of claim 1, wherein the second portion further comprises means for detecting a fire within the second portion.

[[19]]18. (Original) The appliance of claim 1, wherein the partition further comprises guides configured to engage the at least one meal cartridge when transferring the at least one meal cartridge from the first portion to the second portion.

[[20]]19. (Original) The appliance of claim 8, wherein the interface is configured to interact with third party applications via application programming interface (API) synch or account linking.

[[21]]20. (Original) The appliance of claim 1, wherein the second portion comprises a plurality of sections configured to independently cook different ingredients of a meal at different temperatures.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered claim interpretations under 35 USC 112(f) are maintained as applicable. Previously entered claim rejections under 35 USC 112 are withdrawn. Independent claims 1, 2 are allowable over the prior art of record (e.g. Shah). As independent claims 1, 2 are allowable over the art of record, therefore claims 3-21, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steve S TANENBAUM/Examiner, Art Unit 3763